     Case 3:19-cv-00970-JLS-AHG Document 123 Filed 11/20/20 PageID.6006 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     ORTHOPAEDIC HOSPITAL,                          Case No.: 3:19-cv-00970-JLS-AHG
12                                       Plaintiff,
                                                      ORDER REGARDING MOTION TO
13     v.                                             FILE DOCUMENTS UNDER SEAL
14     DJO GLOBAL, INC. and DJO
                                                      [ECF No. 107]
       FINANCE, LLC,
15
                                      Defendants.
16
17
18          On October 1, 2020, Defendants DJO Global, Inc. and DJO Finance, LLC’s
19    (“Defendants”) filed a Motion to File Documents Under Seal. ECF No. 107. Defendants
20    seek to file under seal Exhibits D and E of the pending Joint Motion for Resolution of
21    Discovery Dispute (ECF No. 106).
22          As explained in this Court’s Civil Pretrial Procedures, the Court closely scrutinizes
23    requests to file information under seal and only grants them “if a specific showing is made
24    that justifies sealing.” Here, Defendants provide no argument in support of the motion other
25    than to explain that the exhibits have been designated “HIGHLY CONFIDENTIAL –
26    ATTORNEYS’ EYES ONLY” under the protective order (ECF No. 43) by Plaintiff
27    Orthopaedic Hospital (“Plaintiff”). ECF No. 107 at 2.
28    ///


                                                                               3:19-cv-00970-JLS-AHG
     Case 3:19-cv-00970-JLS-AHG Document 123 Filed 11/20/20 PageID.6007 Page 2 of 2



 1          If Plaintiff wishes to have these documents filed under seal, Plaintiff must submit a
 2    declaration supporting this request on or before November 27, 2020. If Plaintiff does not
 3    explain in detail why these documents should be sealed, Defendants’ motion to seal will
 4    be denied.
 5          IT IS SO ORDERED.
 6    Dated: November 20, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                              3:19-cv-00970-JLS-AHG
